*211RESOLUCIÓN
El pasado 24 de enero de 1992 —mediante opinión per curiam— suspendimos provisionalmente a Pedro Nicot Santana del ejercicio de la profesión de abogado. Dicha suspensión se debió a que Nicot Santana hizo caso omiso tanto a comunicaciones de la Oficina del Procurador General de Puerto Rico como a una resolución de este Tribunal, todas ellas en relación con una queja que presentara ante el Procurador General una cliente del mencionado querellado.
En su comparecencia, en solicitud de reconsideración, ante este Tribunal Nicot Santana admite que “releg[ó] a un segundo plano” y que actuó con displicencia respecto a las antes mencionadas comunicaciones, siendo ello producto alegadamente de un “inexplicable letargo que le inhibía el ánimo y le forzaba a esquivar o diferir cada requerimiento”. Escrito en cumplimiento de orden, pág. 10. Aduce, como explicación de su conducta, unos hechos que realmente no excusan su comportamiento.
No hay duda alguna que Pedro Nicot Santana efectiva-mente fue displicente y negligente, no sólo respecto a las comunicaciones que le enviara la Oficina del Procurador General, sino que en relación a la resolución que este Tribunal emitiera referente a dichas comunicaciones.
Tampoco debe haber duda sobre el hecho de que la jurí-dicamente procedente suspensión provisional decretada por este Tribunal pudo haber sido fácilmente evitada por Nicot Santana, meramente atendiendo en tiempo la queja que le fuera notificada. Su crasa negligencia e inexplicable displicencia merece el más severo repudio de este Tribunal.
Ello no obstante, somos del criterio que debemos acce-der a su solicitud de reinstalación al ejercicio de la profe-sión de abogado en Puerto Rico —sujeta la misma, natu-ralmente, a la final adjudicación de la queja presentada— en vista de que consideramos suficiente sanción alecciona-dora el período de dos (2) meses de suspensión que, por su *212actitud y conducta, ha estado privado de ejercer la profesión.
En consecuencia, se reinstala a Pedro Nicot Santana al ejercicio de la profesión de abogado, efectiva dicha reinsta-lación el lunes, 23 de marzo de 1992. Se le apercibe a éste contra futuras inobservancias del deber de todo abogado de atender adecuadamente y de responder prontamente a los requerimientos de este Tribunal.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General